Citation Nr: 0505337	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-10 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to an effective date prior to April 6, 2001 for 
the grant of service connection for a right knee disability 
on the basis of clear and unmistakable error (CUE) in a prior 
rating decision.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States (VFW)



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to November 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the RO.  

The veteran testified before the undersigned Veterans Law 
Judge during a videoconference hearing in April 2004.  

The Board notes that, in March 2003, the veteran indicated 
that he no longer wished to be represented by VFW.  In April 
2003, however, VFW stated in writing that the veteran again 
asked that the organization represent him.  VFW then acted as 
his representative at the April 2004 hearing.  

In February 2003, the veteran expressed a desire to file a 
claim for an increased rating for his service-connected right 
knee disability, rated as 20 percent disabling.  As this 
issue has not been procedurally developed, the Board is 
referring it to the RO for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).  



FINDING OF FACT

1.  In September 1975, the veteran filed his original claim 
of service connection for a right knee disorder.  The RO 
denied the claim in a December 1975 rating decision.  The 
veteran was notified of the rating decision by letter dated 
in that month, but he did not appeal.  

2.  The next correspondence from the veteran related to a 
claim of service connection for a right knee disorder was 
received by VA in December 1977.  

3.  By March 1978 rating decision, the RO declined to reopen 
the veteran's claim due to the lack of new and material 
evidence.  The veteran did not enter a timely appeal from 
that determination.  

4.  The March 1978 rating action is shown to have been a 
tenable decision based on the evidence then of record and to 
have been consistent with VA law and regulations then in 
effect.  



CONCLUSION OF LAW

The March 1978 rating decision that determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim of service connection for a right knee 
disorder did not involve CUE.  38 C.F.R. § 3.105 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  

The Court has held that the provisions of VCAA do not apply 
to a claim based on a previous final decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 
174 (2001) (en banc).  The Court found that an attempt to 
obtain benefits based on an allegation of CUE "is 
fundamentally different from any other kind of action in the 
VA adjudicative process."  See Livesay, 15 Vet. App. at 178.  

As such, an allegation of CUE does not actually represent a 
"claim" but rather is a collateral attack on a final 
decision.  The Board therefore finds that the provisions of 
VCAA, and its implementing regulations, are not applicable to 
the adjudication of the issue of an effective date prior to 
April 6, 2001 for grant of service connection for a right 
knee disability on the basis of CUE in prior rating 
decisions.  

In any event, over the course of this appeal, the veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2003).  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board will 
proceed to a decision on the appealed issue.  


Factual Background 

In September 1975, the veteran filed his original claim of 
service connection for a bilateral knee disability.  

An October 1975 VA orthopedic examination report reflected a 
diagnosis of strain, occupational, feet and knees.  The 
examiner noted that there were no significant findings with 
respect to the veteran's right knee on examination and that 
X-ray studies of the right knee had to be interpreted as 
negative.  

By December 1975 rating decision, the RO denied his claim and 
notified the veteran of its decision by letter dated in that 
month.  

In December 1977, the veteran applied to reopen the claim of 
service connection for a right knee disability.  

In that month, the RO informed the veteran that in order to 
reopen his claim of service connection, he would have to 
submit new and material evidence.  

In March 1978, the veteran submitted private medical records 
pertaining to his right knee.  

An August 1977 notation reflected the veteran's complaints of 
having right knee pain.  On examination, the veteran related 
the onset of his right knee pain to an in-service injury when 
he struck his right knee.  He reported having had 
intermittent pain since that time.  

In December 1977, the veteran underwent a right knee 
arthroscopy due to a torn medial meniscus of the right knee.  

In January 1978, the veteran underwent a right medial 
meniscectomy.  Postoperatively, the physician found a 
degenerative medial meniscus that was the likely result of an 
old bucket-handle tear.  

A March 1978 progress note indicated that, six weeks after 
surgery, the veteran had full knee range of motion without 
pain.  The quadriceps was noted to be weak.  

By March 1978 rating decision, the RO declined to reopen the 
veteran's claim of service connection for a right knee 
disability.  The RO stated that the medical evidence 
reflecting a torn right medial meniscus and ensuing surgery 
was not new and material, sufficient to reopen the veteran's 
claim of service connection for a right knee disability.  

The Board notes that the body of the March 1978 rating 
decision reflects that the RO relied on a statement of the 
veteran's representative and the private medical records 
detailed hereinabove.  At the top of the rating decision, 
under a heading titled "date of last examination," the 
rating specialist wrote the date of March 3, 1978.  The RO 
sent the veteran notice of its decision that month.  

A September 1996 private medical examination report reflected 
right knee surgery that took place some 20 years prior 
thereto.  

A December 1997 private medical examination report indicated 
that the veteran underwent right knee arthroscopic surgery 
and a partial meniscectomy in February 1977.  The physician 
diagnosed osteoarthritis of the right knee with varus.  

That month, the veteran underwent a high tibial osteotomy of 
the right tibia.  The postoperative diagnosis was 
osteoarthritis of the medial compartment of the right knee.

On April 6, 2001, the veteran again filed a claim of 
entitlement to service connection for a right knee 
disability.  

A September 2001 VA orthopedic examination report revealed a 
diagnosis of status post right tibial osteotomy and partial 
medial meniscectomy with probable degenerative joint disease.  
The examiner opined that the veteran's right knee pathology 
was a direct result of in-service injuries.

By January 2002 rating decision, the RO granted service 
connection for a right knee disability effective April 6, 
2001, the date of claim.  

In June 2002, the veteran expressed disagreement with the 
effective date assigned for the grant of service connection 
for his right knee disability.  He asserted that medical 
evidence he submitted in March 1978 constituted new and 
material evidence.  He stated that the medical evidence 
submitted that month was new as it had not previously been 
considered by the RO.  It was also material according to him.  

The veteran asserted that new and material evidence was dated 
in December 1977, January 1978 and on March 7, 1978.  The 
Board notes that the December 1977 and January 1978 medical 
records have been detailed hereinabove as was a record dated 
on March 3, 1978.  This medical notation reflects full right 
knee range of motion and no pain.  

A March 7, 1978 private medical record submitted that month 
reads as follows, "[The veteran] related his knee symptoms 
to the time in the military and judging by the appearance of 
the meniscus, which had evidently been torn for a very long 
time [he] would suggest that this probably was the date of 
onset of the meniscal injury.  Symptoms have been present 
since ever since the military injury and have always been of 
the same nature and the fact that the present symptoms are 
the same type but only more severe that previous symptoms 
would indicate that again this [was] a service connected 
injury."  

By September 2002 rating decision, the RO denied an effective 
date earlier than April 6, 2001 for the grant of service 
connection for the veteran's right knee disability.  The RO 
indicated that it had reviewed the entire claims file before 
reaching its decision.  

The RO explained that the its March 1978 decision indicating 
that it would not reopen the veteran's claim did not 
constitute CUE because the alleged error involved an exercise 
of judgment which could not be characterized as having been 
undebatably erroneous.  

In his February 2003 Notice of Disagreement, the veteran 
stated that his original VA medical examination was 
incomplete and flawed as well as unprofessional and that, on 
discharge, he was told to report to a VA facility for follow-
up right knee treatment.  He indicated that he felt alienated 
after his original post-service evaluation at the VA facility 
and was "completely disgusted."  

At that time, according to the veteran, he "vowed never to 
seek [VA] services again."  He reapplied for VA benefits in 
April 2001 after meeting a VA benefits counselor who 
encouraged him to refile his claim.  

At the April 2004 hearing, the veteran testified that he had 
offered new and material evidence prior to the March 1978 
rating decision and emphasized medical opinion indicating 
that the veteran's right knee disability was related to 
service as his meniscus appeared to have been torn for quite 
some time.  

The veteran's representative argued in closing that that the 
RO did not afford the veteran's claim sufficient 
consideration and was prejudiced in deciding the veteran's 
claim at that time.  The representative argued that the 
evidence that the veteran submitted in March 1978 was new and 
material and that his claim of service connection for a right 
knee disability should have been reopened at that time.  


Law and Regulations 

Effective dates

Except as otherwise provided, the effective date of an award 
of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).  

Finality

In March 1978, the regulation regarding finality read as 
follows:

(a)  Jurisdiction on which an action was predicated will 
be final and binding upon all field offices of the 
Veterans Administration as to conclusions based on 
evidence.  The decision of a duly constituted rating 
agency or other agency of original jurisdiction will not 
be subject to revision on the same factual basis except 
by duly constituted appellate authorities or § 3.105.  
38 C.F.R. § 3.104 (1977).  

CUE

Final decisions may be reversed or amended where evidence 
establishes that CUE existed.  38 C.F.R. § 3.105(a) (2004).  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)]  


Pertinent law and regulations in effect at the time of the 
March 1978 rating decision

Only the law as it existed at the time of the rating decision 
may be considered.  See 38 C.F.R. § 20.1403(b).  At that 
time, the regulation pertaining to new and material evidence 
read as follows:

(a)  New and material evidence received prior to the 
expiration of the appeal period, or prior to the 
appellate decision, will be considered as having been 
filed in connection with the claim which was pending at 
the beginning of the appeal period.  

(b)  Where the new and material evidence consists of a 
supplemental report of the service department, received 
before or after the decision became final, the former 
decision will be reconsidered by the adjudicating agency 
of original jurisdiction.  This comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Veterans Administration.  Also included are corrections 
by the service department of former errors of commission 
or omission in the preparation of the prior report or 
reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or 
injury subsequently service connected on the basis of 
new evidence from the service department must be 
supported adequately by medical evidence.  Where such 
records clearly support the assignment of a specific 
rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing 
date of the original claim.  38 C.F.R. 3.156 (1977).  


Analysis

As noted, the veteran's assertions in this case are that the 
March 1978 decision was clearly and unmistakably erroneous 
with respect to the determination that evidence submitted by 
the veteran was not new and material evidence to reopen the 
previously denied claim of service connection for a right 
knee disorder.  

The Board first wishes to emphasize that the Court has 
consistently stressed the rigorous nature of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

"Clear and unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, supra, at 313-4.  

In March 1978, the RO reviewed the submitted evidence 
pertinent to the veteran's right knee disability and 
determined, based on that review, that it was not sufficient 
to reopen the claim, within the meaning of the regulations in 
effect at that time.  

The veteran asserts that, under the law, the submitted 
evidence suggesting a nexus between his demonstrated 
postservice right knee disability and an injury in service 
should have been considered to constitute new and material 
for the purpose of reopening the claim.  However, the 
contemporaneous regulations required that final decisions not 
be reopened pursuant to "the same factual basis."  
38 C.F.R. § 3.104 (1977).  

The Board notes in this regard that the RO did not 
misinterpret or misapply 38 C.F.R. § 3.156 (1977).  These 
regulatory provisions provided no mandated basis for 
reopening the claim based on new and material evidence, 
except in situations involving previously unconsidered 
service department records or actual correction of an error 
in the previously considered record.  

Here, the additional evidence presented to the RO at that 
time consisted of medical evidence and competent opinion that 
only provided a different basis for weighing or evaluating of 
the facts already in the record.  No specific factual error 
has been indentified.  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)]  

The Board finds here that, in March 1978, the rating decision 
did not incorrectly apply the statutory or regulatory 
provisions dealing with new and material evidence.  There 
also is no demonstrated or asserted factual basis upon which 
to find CUE.  38 C.F.R. § 3.104, 3.105, 3.156 (1977); Damrel, 
6 Vet. App. at 245 (1994).  

Finally, given the absence of any assertions of error that 
would have manifestly changed the outcome in 1978, the Board 
notes that a valid claim of CUE has not been presented in 
this case.  

The veteran reopened his claim of service connection for a 
right knee disability on April 6, 2001.  The effective date 
of a claim reopened after final disallowance is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  

Hence, April 6, 2001, the date of the reopened claim, is the 
appropriate effective date for the grant of service 
connection for the right knee disability.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  



ORDER

An earlier effective date for the grant of service connection 
for a right knee disability on the basis of CUE in a March 
1978 rating decision is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


